         Case 4:19-cv-00047-KGB Document 10 Filed 10/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRUCE SAMSON                                                                          PLAINTIFF

v.                                Case No. 4:19-cv-00047 KGB

STANDARD INSURANCE COMPANY, et al.                                                 DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 9).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice with each party to bear its own costs and attorneys’ fees.

       It is so ordered this 30th day of October, 2020.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
